Name: 2000/155/EC: Council Decision of 14 February 2000 appointing a Swedish alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2000-02-24

 Avis juridique important|32000D01552000/155/EC: Council Decision of 14 February 2000 appointing a Swedish alternate member of the Committee of the Regions Official Journal L 051 , 24/02/2000 P. 0024 - 0024COUNCIL DECISIONof 14 February 2000appointing a Swedish alternate member of the Committee of the Regions(2000/155/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the Council Decision of 26 January 1998(1) appointing the members and alternate members of the Committee of the Regions,Whereas:A seat as an alternate member of the Committee of the Regions has become vacant following the resignation of Ms Malin Risberg, alternate member, notified to the Council on 24 January 2000.Having regard to the proposal from the Swedish Government,HAS DECIDED AS FOLLOWS:Sole ArticleMs Mona-Lisa Norrman is hereby appointed an alternate member of the Committee of the Regions in place of Ms Malin Risberg for the remainder of her term of office, which runs until 25 January 2002.Done at Brussels, 14 February 2000.For the CouncilThe PresidentJ. GAMA(1) OJ L 28, 4.2.1998, p. 19.